DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
 This Application is in response to the Applicant’s amendment filed 11/21/2022 wherein Claims 1, 4, 8-13, and 16 are amended, no claims canceled, no new claims added, and wherein claims 17-20 are previously withdrawn. Therefore, Claims 1-20 are currently pending and Claims 17-20 are withdrawn.
The Applicant’s amendments have overcome each and every claim objection previously set forth in the Non-Final Rejection dated 8/19/2022. Therefore, each and every claim objection previously set forth in the Non-Final Rejection dated 8/19/2022 is withdrawn at this time.
The Applicant’s amendments have overcome each and every claim rejection under 35 U.S.C. 112(b) previously set forth in the Non-Final Rejection dated 8/19/2022. Therefore, each and every claim rejection under 35 U.S.C. 112(b) previously set forth in the Non-Final Rejection dated 8/19/2022 is withdrawn at this time.
Response to Arguments
Applicant's arguments filed 11/21/2022 have been fully considered but they are not persuasive. 
Arguments under “Rejections under 35 U.S.C. § 102 pages 6-8
 The Applicant alleges that Weber (US 2007/0112331 A1) does not expressly or inherently describe the following limitation:
“at least one liner substantially covering a surface of a wall of the hypotube and extending along a majority of the length of the hypotube, when the at least one liner substantially covers an interior surface of the wall of the hypotube, the at least one liner provides the surface with a constant lubricity” as recited in the presently amended claim 1.
The Examiner disagrees with the Applicant’s argument.
Weber does teach the aforementioned limitation of presently amended claim 1.
Weber discloses at least one liner (see [0043] “the intravascular catheter 10 includes an elongate shaft 12”, [0045] “the elongate shaft 12 may include an inner liner such as an inner lubricious layer and an outer layer” wherein the “inner liner” and the “outer layer” are the claimed “at least one liner”; furthermore the elongate shaft is formed of the hypotube 24 as disclosed within [0049] “The catheter 10 may be considered as including or being formed from any hypotubes described hereinafter…In particular, Fig. 2 illustrates a micromachined hypotube, while Figs. 3 through 20 illustrate modifications and/or additions to the micromachined hypotube” therefore the elongate shaft is formed of the hypotube 24) substantially covering a surface of a wall (see the wall at 24 in Fig. 2) of the hypotube (24; see [0049]) and extending along a majority of the length of the hypotube (see [0047] “The elongate shaft 12 includes an inner liner” wherein the inner liner would extend along the entire length of the elongate shaft which is comprised of the hypotube 24 and therefore “extend[s] along a majority of the length of the hypotube”), when the at least one liner substantially covers an interior surface (see [0008] “includes a hypotube that has a number of slots and a lumen extending through the hypotube” wherein the interior surface of the wall is the lumen of the hypotube, see Fig. 2, wherein the inner lubricious layer would cover this interior surface) of the wall of the hypotube, the at least one liner provides the surface with a constant lubricity (see [0045] “an inner liner such as an inner lubricious layer” and [0046] “the elongate shaft 12 includes an inner layer” wherein as the “inner lubricious layer” extends along the entire interior surface of the wall of the hypotube a constant lubricity is provided to the interior surface of the wall of the hypotube).
Based on the aforementioned paragraphs and figures of Weber the Applicant’s argument regarding Weber not teaching the aforementioned limitation of “at least one liner substantially covering a surface of a wall of the hypotube and extending along a majority of the length of the hypotube, when the at least one liner substantially covers an interior surface of the wall of the hypotube, the at least one liner provides the surface with a constant lubricity” is not persuasive. Weber teaches at least one liner which substantially covers a surface of a wall of the hypotube and extends along a majority of the length of the hypotube. The at least one liner is stated to be an inner lubricious layer within the elongate shaft of the catheter. Therefore, the inner lubricious layer would extend the total length of the elongate shaft wherein as the inner lubricious layer is the same material throughout its length the inner lubricious layer would provide a constant lubricity to the interior surface of the wall of the hypotube.
The Applicant made a second argument regarding Weber wherein the Applicant alleged that Weber does not describe the following:
“wherein the at least one operational feature defines an expandable section along at least the portion of the length of the hypotube” as recited within the presently amended claim 4.
Applicant’s arguments with respect to claim(s) 4 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. A new ground(s) of rejection is made in view of Weber et al. (US 2007/0112331 A1) in view of Banas et al. (US 2002/0165600 A1).
Arguments under “Rejections under 35 U.S.C. § 103” pages 8-10
With regards to the Applicant’s argument of “Weber in view of Ferrera” on page 9. The Applicant has alleged that Claim 12 depends from claim 1 and, as such, incorporates each limitation recited in claim 1. The Applicant presents the same argument regarding claim 1 above. Therefore, the Examiner finds this argument to be unpersuasive based on the Examiner’s arguments regarding claim 1 above.
With regards to the Applicant’s argument of “Weber in view of Monroe” on pages 9-10. The Applicant has alleged that Claims 15-16 depend from claim 1 and, as such, incorporates each limitation recited in claim 1. The Applicant presents the same argument regarding claim 1 above. Therefore, the Examiner finds this argument to be unpersuasive based on the Examiner’s arguments regarding claim 1 above.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“having flexibility enhancing features defined in the hypotube along the length of the hypotube, the flexibility enhancing features having configurations and an arrangement that imparts the hypotube with desired pushability, crossability, and trackability” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, lines 1-3 recites “A catheter shaft, consisting of: a hypotube defining a length of the catheter shaft and having a length that is substantially the same as the length of the catheter shaft”. It is unclear what the difference is between the length of the catheter shaft and the length of the hypotube. The catheter shaft consists of the hypotube. Therefore, the length of the catheter shaft would be the same as the length of the hypotube. The claim is unclear with regards to what the Applicant is trying to claim.
Claim 1, line 10 recites “the at least one liner provides the surface with a constant lubricity”. It is unclear to the Examiner if the recited “surface” is the “surface of a wall” of line 7 of claim 1 or “interior surface” of line 9. For the purpose of examination, in view of the disclosure of paragraph [0075] of the Specification dated 1/21/2020 this limitation will be interpreted as “the at least one liner provides the interior surface with a constant lubricity”.
Claims 2-16 are rejected as they are dependent upon a rejected base claim under 35 U.S.C. 112(b).
Claim Rejections - 35 USC § 102
 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 8-11, and 13-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weber et al. (US 2007/0112331; hereinafter referred to as Weber).
With regards to claim 1, Weber discloses (Figs. 1-2) a catheter shaft (10), consisting of: 
a hypotube (24; see [0049] “The catheter 10 may be considered as including or being formed from any of the hypotubes described hereinafter…In particular, Fig. 2 illustrates a micromachined hypotube, while Figs. 3 through 20 illustrate modifications and/or additions to the micromachined hypotube” and [0050]) defining a length of the catheter shaft having a length that is substantially the same as length of the catheter shaft (as the catheter is formed from any of the hypotubes described, see [0049], the hypotube 24 would define a length of the catheter shaft and have a length that is substantially the same length of the catheter shaft), and 
flexibility enhancing features (36, 40, 42) defined in the hypotube along the length of the hypotube (see Fig. 2 which shows the flexibility enhancing features/slots 36, 40, 42 along its length), the flexibility enhancing features having configurations and an arrangement that imparts the hypotube with desired pushability, crossability, and trackability (see [0052] which discloses various configurations of the flexibility enhancing features/slots 36, 40, 42 along the hypotube 24 in order to attain variable flexibility); and 
at least one liner (see [0043] “the intravascular catheter 10 includes an elongate shaft 12”, [0045] “the elongate shaft 12 may include an inner liner such as an inner lubricious layer and an outer layer” wherein the “inner liner” and the “outer layer” are the claimed “at least one liner”) substantially covering a surface of a wall of the hypotube (see the wall of the hypotube 24 at the label 24 in Fig. 2) and extending along a majority of the length of the hypotube (see [0047] “The elongate shaft 12 includes an inner liner” wherein as disclosed this inner liner would extend along the entire length of the elongate shaft which is comprised of the hypotube 24 and therefore “extend[s] along a majority of the length of the hypotube”) when the at least one liner substantially covers an interior surface of the wall of the hypotube (see [0008] “includes a hypotube that has a number of slots and a lumen extending through the hypotube” wherein the interior surface of the wall is the lumen of the hypotube and see Fig. 2), the at least one liner provides the surface with a constant lubricity (see [0045] “an inner liner such as an inner lubricious layer” and [0046] “the elongate shaft 12 includes an inner layer” wherein as the “inner lubricious layer” would extend along the entire interior surface of the wall of the hypotube a constant lubricity is provided to the interior surface of the wall of the hypotube).
With regards to claim 2, Weber discloses the claimed invention of claim 1, and Weber further discloses (Figs. 1-2) the flexibility enhancing features (36, 40, 42; see [0053]) comprise cuts in the wall of the hypotube (24; see Fig. 2 which shows the flexibility enhancing features/slots comprising cuts in the wall of the hypotube).
With regards to claim 3, Weber discloses the claimed invention of claim 2, and Weber further discloses (Figs. 1-2) the cuts (36, 40, 42; see [0053]) comprise circumferential cuts (see [0052] “each of the slots extend only partially around the circumference of the micromachined hypotube 24”) and/or helically oriented cuts (see [0050] “the slots 36 are arranged at least substantially perpendicular to the axial axis 34. In other instances, the slots may be arranged at an angle with respect to the axial axis 34” wherein when the slots are arranged at an angle would create helically oriented cuts).
With regards to claim 8, Weber discloses the claimed invention of claim 1, and Weber further discloses (Figs. 1-2) the at least one liner (see [0043] “the intravascular catheter 10 includes an elongate shaft 12”, [0045] “the elongate shaft 12 may include an inner liner such as an inner lubricious layer and an outer layer” wherein the “inner liner” and the “outer layer” are the claimed “at least one liner”) is positioned adjacent to the interior surface of the wall of the hypotube (the at least one liner is positioned adjacent to an interior surface of a wall of the hypotube because the at least one liner is stated to be an inner liner within the elongate shaft 12 of the catheter 10, as stated in [0045], wherein the catheter 10 is formed of the hypotube 24. Therefore, the at least one liner/inner liner would be adjacent to the interior surface of a wall of the hypotube 24 as the inner liner would be located within the lumen of the hypotube.).
With regards to claim 9, Weber discloses the claimed invention of claim 8, and Weber further discloses (Figs. 1-2) the at least one liner (see [0043] “the intravascular catheter 10 includes an elongate shaft 12”, [0045] “the elongate shaft 12 may include an inner liner such as an inner lubricious layer and an outer layer” wherein the “inner liner” and the “outer layer” are the claimed “at least one liner”) comprises an expanded polytetrafluoroethylene tube (see [0046] “the elongate shaft 12 includes an inner liner, the inner liner can include or be formed from…polytetrafluoroethylene (PTFE)”, as the elongate shaft 12 has a shape of a tube/shaft the inner liner would also have a shape of a tube/shaft. Therefore, the inner liner could be a polytetrafluoroethylene tube.) secured to the interior surface of the wall of the hypotube (as the elongate shaft 12 includes an inner liner it can be determined that the at least one liner is secured to an interior surface of the wall of the hypotube 24, which forms elongate shaft 12 of the catheter 10 as disclosed within [0026] and [0049]).
With regards to claim 10, Weber discloses the claimed invention of claim 8, and Weber further discloses (Figs. 1-2) the at least one liner (see [0043] “the intravascular catheter 10 includes an elongate shaft 12”, [0045] “the elongate shaft 12 may include an inner liner such as an inner lubricious layer and an outer layer” wherein the “inner liner” and the “outer layer” are the claimed “at least one liner”) extends through substantially an entirety of the length of the hypotube (the at least one liner extends through substantially an entirety of the length of the hypotube as the inner liner is within the elongate shaft 12 of the catheter 10, as disclosed within [0045], wherein the catheter 10 is formed of the hypotube 24. Therefore, the at least one liner/inner liner would extend through the entirety of the length of the hypotube 24.).
With regards to claim 11, Weber discloses the claimed invention of claim 1, and Weber further discloses (Figs. 1-2) the at least one liner (see [0043] “the intravascular catheter 10 includes an elongate shaft 12”, [0045] “the elongate shaft 12 may include an inner liner such as an inner lubricious layer and an outer layer” wherein the “inner liner” and the “outer layer” are the claimed “at least one liner”) is positioned adjacent to an exterior surface of the wall of the hypotube (24; the at least one liner is positioned adjacent to an exterior surface of a wall of the hypotube as the elongate shaft 12 of the catheter 10 can include an outer layer, as stated within [0045] and [0047], wherein the catheter 10 is formed of the hypotube 24. Therefore, the at least one liner/outer liner would be adjacent to the exterior surface of the wall of the hypotube.).
With regards to claim 13, Weber discloses the claimed invention of claim 11, and Weber further discloses (Figs 1-2) the at least one liner (see [0043] “the intravascular catheter 10 includes an elongate shaft 12”, [0045] “the elongate shaft 12 may include an inner liner such as an inner lubricious layer and an outer layer” wherein the “inner liner” and the “outer layer” are the claimed “at least one liner”) extends over substantially an entirety of the length of the hypotube (24; the at least one liner extends through substantially an entirety of the length of the hypotube as the elongate shaft 12 of the catheter 10 includes an outer layer, as disclosed within [0045], wherein the catheter 10 is formed of the hypotube 24. Therefore, the at least one liner would extend through the entirety of the length of the hypotube 24.).
With regards to claim 14, the catheter shaft of Weber discloses the claimed invention of claim 11, and Weber further discloses (Figs. 1-2) including a distal tip (see Examiner annotated Fig. 1 below, hereinafter referred to as Fig. A) defined by a distal end (see at 32 in Fig. 2)of the hypotube (24; see [0049]), the distal end having an opening (see Examiner annotated Fig. 2 below, hereinafter referred to as Fig. B) with an inner diameter that is the same as an inner diameter of a lumen of the catheter shaft (see Fig. B; The catheter 10 is formed from the hypotube 24, as described within [0049], and Fig. B below shows an opening with an inner diameter that is the same as the inner diameter of a lumen of the catheter).

    PNG
    media_image1.png
    333
    774
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    514
    905
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weber in view of Banas et al. (US 2002/0165600 A1; hereinafter referred to as Banas).
With regards to claim 4, Weber discloses the claimed invention of claim 1, Weber further discloses (Figs. 1-2) the hypotube (24) further includes:
at least one operational feature ([0051] “While not illustrated, it is contemplated that at least some of the slots 36 may extend longitudinally” wherein the slots that extend longitudinally are the at least one operational feature) located along at least a portion of the length of the hypotube (see Fig. 2 which shows the slots 36 extending along at least a portion of the length of the hypotube. Therefore, it could be concluded that the at least one operational feature/the longitudinal slots 36 could also extend at least along a portion of the length of the hypotube 24).
However, Weber is silent with regards to the hypotube further includes: 
the at least one operational feature defines an expandable section along at least the portion of the length of the hypotube.
Nonetheless Banas teaches (Figs. 5A-5C) the hypotube (see [0048] “catheter-sheath”) further includes: 
at least one operational feature (110; see [0048] “longitudinal slots 110”) located along at least a portion of the length of the hypotube (see the location of the at least one operational feature/cuts 110 located on at least a portion of the length of the hypotube in Fig. 5a), wherein the at least one operational feature defines an expandable section (see at 110 and “Radial Expansion” in Fig. 5c) along at least the portion of the length of the hypotube (see Fig. 5a which shows the at least one operational feature defining an expandable section, see at 110 in Fig. 5a, along at least the portion of the length of the hypotube).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the at least one operational feature of Weber with a teaching of Banas such that the hypotube further includes: the at least one operational feature defines an expandable section along at least the portion of the length of the hypotube. One of ordinary skill in the art would have been motivated to make this modification, as the at least one operational feature/longitudinal slots provide for radial compliance (see [0048] of Banas)
The catheter shaft of Weber modified in view of Banas will hereinafter be referred to as the catheter shaft of Weber and Banas.
With regards to claim 5, the catheter shaft of Weber and Banas teaches the claimed invention of claim 4, and Weber further teaches (Figs. 1-2) the at least one operational feature ([0051] “While not illustrated, it is contemplated that at least some of the slots 36 may extend longitudinally” wherein the slots that extend longitudinally are the at least one operational feature) is located adjacent to a distal end of the hypotube (24; see Fig. 2 which shows the slots 36 along the distal end 32 of the hypotube. Therefore, the slots shown adjacent to the distal end 32 of the hypotube 24 could be longitudinal and therefore be the at least one operational feature located adjacent to the distal end of the hypotube).
With regards to claim 6, the catheter shaft of Weber and Banas teaches the claimed invention of claim 4, and Weber further teaches (Figs. 1-2) the at least one operational feature ([0051] “While not illustrated, it is contemplated that at least some of the slots 36 may extend longitudinally” wherein the slots that extend longitudinally are the at least one operational feature) comprises cuts in the wall of the hypotube (24; see Fig. 2 which shows the at least one operational feature/longitudinal slots 36 being cuts in the wall of the hypotube).
With regards to claim 7, the catheter shaft of Weber and Banas teaches the claimed invention of claim 6, however, Weber is silent with regards to the at least one operational feature defines a radially expandable section of the hypotube.
Nonetheless, Banas further teaches (Figs. 5a-5c) the at least one operational feature (110; see [0048]) defines a radially expandable section (see at 110 and “Radial Expansion” in Fig. 5C) of the hypotube (see [0048] “catheter-sheath”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the at least one operational feature of Weber with a teaching of Banas such that the at least one operational feature defines a radially expandable section of the hypotube. One of ordinary skill in the art would have been motivated to make this modification, as the at least one operational feature/longitudinal slots provide for radial compliance (see [0048] of Banas).

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weber in view of Ferrera et al. (US 2012/0065660; hereinafter referred to as Ferrera).
With regards to claim 12, Weber discloses the claimed invention of claim 11, however the catheter shaft of Weber is silent with regards to the at least one liner comprises a contracted polyethylene terephthalate tube secured to the exterior surface of a wall of the hypotube.
Nonetheless, Ferrera teaches (Fig. 6a-6c) the at least one liner (611) comprises a contracted polyethylene terephthalate tube (See [0207] “the sleeve 611 can comprise a heat-shrink tube or clamp formed of polyethylene terephthalate (PET)”) secured to the exterior surface of the wall of the hypotube (605).
It would have been obvious to one of ordinary skill, in the art before the effective filing date of the present invention, to modify the catheter shaft of Weber with a teaching of Ferrera such that the at least one liner comprises a contracted polyethylene terephthalate tube secured to the exterior surface of a wall of the hypotube. One of ordinary skill in the art would have been motivated to make this modification, as the tube would serve as a strain relief for the junction between components of the catheter shaft (See [0207] of Ferrera).

Claim(s) 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weber in view of Monroe et al. (US 6,322,586; hereinafter referred to as Monroe).
With regards to claim 15, Weber discloses the claimed invention of claim 1, however Weber is silent with regards to a distal tip secured to a distal end of the hypotube in a manner that preserves an inner diameter of the catheter.
Nonetheless, Monroe (Fig. 16) teaches a distal tip (186) secured (See Col. 8, lines 20-32 “The distal tip internal coil allows securing of the distal tip to the inner tube”) to a distal end (See Examiner annotated Fig. 16, hereinafter referred to as Fig. C) of the hypotube (182) in a manner that preserves an inner diameter of the catheter shaft (180) (See Fig. C below which shows that the diameter is preserved).

    PNG
    media_image3.png
    374
    638
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill, in the art before the effective filing date of the present invention, to modify the catheter shaft of Weber such that the catheter further comprises a distal tip secured to a distal end of the hypotube in a manner that preserves an inner diameter of the catheter as taught by Monroe. One of ordinary skill in the art would have been motivated to make this modification, as attaching a tapered tip to the distal end of the hypotube aids in tracking the catheter through the vessel passages and turns (See Monroe Col. 4, lines 61-65).
The catheter shaft of Weber modified in view of Monroe will hereinafter be referred to as the catheter shaft of Weber and Monroe.
With regards to claim 16, the catheter shaft of Weber and Monroe teaches the claimed invention of claim 15, however Weber is silent with regards to the distal tip includes at least one tube engagement feature that mechanically interlocks with at least one tip engagement feature at or adjacent to the distal end of the hypotube.
Nonetheless, a further teaching of Monroe teaches (Fig. 16) that the distal tip (186) includes at least one tube engagement feature (188) that mechanically interlocks (See Col. 8, lines 20-32 “A distal tip 186 includes a proximal waist region 188 and an internally mounted coil 190. Coil 190 is dimensioned so as to securably engage inner tube threaded region 184”) with at least one tip engagement aperture (184, wherein the threads or scores of the threaded or scored region 184 are considered to be tip engagement apertures) at or adjacent to the distal end (See Fig. C above) of the hypotube (182).

    PNG
    media_image3.png
    374
    638
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill, in the art before the effective filing date of the present invention, to modify the catheter shaft of Weber and Monroe with a further teaching of Monroe such that the distal tip includes at least one tube engagement feature that mechanically interlocks with at least one tip engagement feature at or adjacent to the distal end of the hypotube. One of ordinary skill in the art would have been motivated to make this modification, in order to secure the distal tip to the hypotube (See Monroe Col. 8, lines 20-32) wherein attaching a tapered distal tip to the distal end of the hypotube aids in tracking the catheter through the vessel passages and turns (See Monroe Col. 4, lines 61-65).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Jennings et al. (US 2010/0069882) see Figs. 1-4 and [0033] and [0038].
Krieger et al. (US 10,327,933) see Figs. 9-10 and Col. 9, lines 30-47.
Chouinard (US 2013/0116618) see Figs. 11-12 and [0048-0051].
Fojtik (US 2019/0232018) see Figs. 1-4 and [0025-0030].
Lentz (US 2005/0177132) see Figs. 1-2, 4, and 6-7 and see [0031-0032].
Hannon et al. (US 2015/0297863) see Figs. 1-5 and [0041].
Kim et al. (US 2014/0309587) see Figs. 2-5 and [0038-0048].
Mitelberg et al. (US 2008/0097398) see Figs. 1-7 and [0022-0024].
Verbeek (US 2018/0099119 A1) see Fig. 3 and at least one operational feature 38.
 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT F ALLEN whose telephone number is (571)272-6232. The examiner can normally be reached Monday-Friday 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ROBERT F ALLEN/Examiner, Art Unit 3783     
                                                                                                                                                                                                   /KATHERINE H SCHWIKER/Primary Examiner, Art Unit 3771